Exhibit 10.19(d)

FOURTH AMENDMENT TO FINANCING AGREEMENT


FOURTH AMENDMENT TO FINANCING AGREEMENT (this "Amendment"), dated as of January
25, 2013, by and among Lion Oil Company, an Arkansas corporation (the
"Borrower"), each subsidiary of the Borrower listed as a "Guarantor" on the
signature pages hereto (each a "Guarantor" and collectively, the "Guarantors"),
Bank Hapoalim B.M. ("Hapoalim"), Bank Leumi USA ("BLUSA"), Israel Discount Bank
of New York ("IDB"; together with Hapoalim and BLUSA, each a "Lender" and
collectively, the "Lenders"), and BLUSA, in its capacity as collateral agent for
the Lenders (in such capacity, the "Collateral Agent").
The Borrower, the Guarantors, the Lenders and the Collateral Agent have
previously entered into the Financing Agreement dated as of April 29, 2011 (as
previously amended, the "Financing Agreement"), pursuant to which the Lenders
have made certain loans and financial accommodations available to the Borrower.
The Borrower has requested that the Lenders modify the "Parent Change of Control
Event" mandatory prepayment, and the Lenders are willing to modify such
prepayment in accordance with the Borrower's request, subject to the terms and
conditions set forth herein.
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:
1.Definitions. Any capitalized term used herein and not defined shall have the
meaning assigned to it in the Financing Agreement.
2.    Amendment to Section 2.05(c)(vi). Section 2.05(c)(vi) of the Financing
Agreement is hereby amended and restated in their entirety to read as follows:
"(vi)    In the event (A) the Permitted Investors shall cease to own and
control, of record and beneficially, directly or indirectly, at least 30% of
each class of outstanding Capital Stock of the Parent, (B) any "person" or
"group" (as such terms are used in Sections 13(d) and 14(d) of the Exchange Act,
but excluding any employee benefit plan of such person or its subsidiaries, and
any person or entity acting in its capacity as trustee, agent or other fiduciary
or administrator of any such plan) becomes the "beneficial owner" (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act), directly or indirectly, of a
percentage of any class of the Capital Stock of the Parent that exceeds the
percentage of such class of Capital Stock owned and controlled, of record and
beneficially, directly or indirectly, by the Permitted Investors, or (C) the
Board of Directors of the Parent shall cease to consist of a majority of
Continuing Directors (each, a "Parent Change of Control Event"), the Borrower
shall give the Lenders prompt written notice (and in any event within 2 Business
Days after any Authorized Officer of the Borrower has knowledge of the
occurrence of any Parent Change of Control Event) (a "Change of Control
Notice"). Within 60 days after any Authorized Officer of the Borrower has
knowledge of the occurrence of any Parent Change of Control Event, the Borrower
shall prepay in full each Lender's Term Loan, accrued and unpaid interest
thereon and all other Obligations owing to such Lender."
3.    Fourth Amendment Fee, Section 2.06. Section 2.06 of the Financing
Agreement is hereby amended by adding a new subsection (d), to read in its
entirety as follows:






--------------------------------------------------------------------------------




"(d)    Fourth Amendment Fee. Upon the execution and delivery of the Fourth
Amendment by the Borrower and the Lenders, the Borrower shall immediately pay to
each Lender a non-refundable amendment fee (the "Fourth Amendment Fee") equal to
$100,000 (for a total of $300,000 for all Lenders)."
4.    Conditions Precedent to Effectiveness of this Amendment. This Amendment
shall become effective upon the satisfaction in full or waiver by all Lenders of
the following conditions precedent (the first date upon which all such
conditions shall have been satisfied being herein called the "Fourth Amendment
Effective Date"):
(a)    Payment of Fees, Etc. The Borrower shall have paid on or before the date
of this Amendment the Fourth Amendment Fee and all other fees, costs, expenses
and taxes then payable pursuant to Section 2.06 and Section 10.04 of the
Financing Agreement or the Fourth Amendment.
(b)    Representations and Warranties; No Event of Default. The following
statements shall be true and correct: (i) the representations and warranties
contained in ARTICLE V and in each other Loan Document, certificate or other
writing delivered to the Collateral Agent or any Lender pursuant hereto or
thereto on or prior to the Fourth Amendment Effective Date are true and correct
on and as of the Fourth Amendment Effective Date as though made on and as of
such date (except to the extent that any such representation or warranty (or any
schedules related thereto) expressly relate to an earlier date (in which case
any such representations and warranties are true and correct on and as of such
earlier date) and (ii) no Default or Event of Default shall have occurred and be
continuing on the Fourth Amendment Effective Date or would result from this
Amendment or the other Loan Documents becoming effective in accordance with its
or their respective terms.
(c)    Delivery of Executed Fourth Amendment. The Lenders shall have received on
or before the Fourth Amendment Effective Date this Amendment fully executed by
the Loan Parties and the Lenders in a sufficient number of counterparts for
distribution to all parties, dated the Fourth Amendment Effective Date.
5.    Representations and Warranties. Each Loan Party represents and warrants to
the Collateral Agent and the Lenders as follows:
(a)    Representations and Warranties. The representations and warranties
contained in the Financing Agreement and in each other Loan Document,
certificate or other writing delivered to the Collateral Agent or any Lender
pursuant to the Financing Agreement are true and correct on and as of the date
hereof as though made on and as of such date, except to the extent that such
representations and warranties (or any schedules related thereto) expressly
relate solely to an earlier date (in which case such representations and
warranties are true and correct on and as of such date), and no Default or Event
of Default has occurred and is continuing.
(b)    Organization, Good Standing, Etc. Each Loan Party (i) is a corporation,
limited liability company or limited partnership duly organized, validly
existing and in good standing under the laws of the state or jurisdiction of its
organization, and (ii) has all requisite power and authority to execute, deliver
and perform this Amendment to which it is a party, and to perform each Loan
Document as amended by this Amendment.
(c)    Authorization, Etc. The execution, delivery and performance by each Loan
Party of this Amendment, and the performance of the Loan Documents as amended by
this Amendment, (i) have been duly authorized by all necessary action, (ii) do
not and will not contravene any of its Governing



2



--------------------------------------------------------------------------------




Documents, any material Requirement of Law or any material Contractual
Obligation binding on or otherwise affecting it or any of its properties, (iii)
do not and will not result in or require the creation of any Lien (other than
pursuant to any Loan Document) upon or with respect to any of its properties,
and (iv) do not and will not result in any default, noncompliance, suspension,
revocation, impairment, forfeiture or nonrenewal of any permit, license,
authorization or approval applicable to its operations or any of its properties.
(d)    Governmental Approvals. No authorization or approval or other action by,
and no notice to or filing with, any Governmental Authority is required in
connection with the due execution, delivery and performance by any Loan Party of
this Amendment, or in connection with the performance of any Loan Document as
amended by this Amendment.
(e)    Enforceability of Loan Documents. Each of this Amendment and the Loan
Documents, as amended by this Amendment, constitute legal, valid and binding
obligations of each Loan Party, enforceable against such Loan Party in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors' rights generally.
6.    Continued Effectiveness of Financing Agreement. Each Loan Party hereby (a)
confirms and agrees that each Loan Document to which it is a party is, and shall
continue to be, in full force and effect and is hereby ratified and confirmed in
all respects, except that on and after the Fourth Amendment Effective Date each
reference in the Financing Agreement to "this Agreement", "hereunder", "hereof"
or words of like import referring to the Financing Agreement, and each reference
in any other Loan Document to "the Financing Agreement", "thereto", "thereof",
"thereunder" or words of like import referring to the Financing Agreement, shall
mean and be a reference to the Financing Agreement as amended by this Amendment,
and (b) confirms and agrees that to the extent that any such Loan Document
purports to assign or pledge to the Collateral Agent or any Lender, or to grant
to the Collateral Agent or any Lender a Lien on any collateral as security for
the Obligations of such Loan Party from time to time existing in respect of the
Financing Agreement and the Loan Documents, such pledge, assignment and/or grant
of a Lien is hereby ratified and confirmed in all respects.
7.    Miscellaneous.
(a)    This Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which shall be deemed
to be an original, but all of which taken together shall constitute one and the
same agreement. Delivery of an executed counterpart of a signature page to this
Amendment by telefacsimile or electronic mail transmission shall be effective as
delivery of a manually executed counterpart of this Amendment.
(b)    Section and paragraph headings herein are included for convenience of
reference only and shall not constitute a part of this Amendment for any other
purpose.
(c)    This Amendment shall be governed by, and construed in accordance with,
the laws of the State of New York.
(d)    Each Loan Party hereby acknowledges and agrees that this Amendment
constitutes a "Loan Document" under the Financing Agreement. Accordingly, it
shall be an Event of Default under the Financing Agreement if (i) any
representation or warranty made by a Loan Party under or in connection with this
Amendment shall have been untrue, false or misleading in any material respect
when made, or (ii) a Loan Party shall fail to perform or observe any term,
covenant or agreement



3



--------------------------------------------------------------------------------




contained in this Amendment. The execution, delivery and effectiveness of this
Amendment shall not operate as a waiver of any right, power or remedy of the
Collateral Agent or any Lender under any of the Loan Documents, nor constitute a
waiver of any provision of any of the Loan Documents, except as expressly
provided herein.
(e)    This Amendment, together with the other Loan Documents, incorporates all
negotiations of the parties hereto with respect to the subject matter hereof and
is the final expression and agreement of the parties hereto with respect to the
subject matter hereof.
(f)    The Borrower agrees to pay on demand all costs and expenses of the
Lenders in connection with the preparation, execution and delivery of this
Amendment and the other related agreements, instruments and documents.
(g)    EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL
BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT,
TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AMENDMENT OR THE REVISIONS
CONTEMPLATED HEREIN.
[Remainder of Page Left Intentionally Blank]



4



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have entered into this Amendment as of the date
first above written.
BORROWER:


LION OIL COMPANY


By: /s/ Andy Schwarcz
Name: Andy Schwarcz
Title: VP – Finance & Development


By: /s/ Gregory A. Intemann
Name: Gregory A. Intemann
Title: Treasurer



GUARANTORS:


J. CHRISTY CONSTRUCTION CO., INC.


By: /s/ Andy Schwarcz
Name: Andy Schwarcz
Title: Assistant Secretary, VP – Finance & Development


By: /s/ Gregory A. Intemann
Name: Gregory A. Intemann
Title: Treasurer


LION OIL TRADING & TRANSPORTATION, LLC


By: /s/ Andy Schwarcz
Name: Andy Schwarcz
Title: Assistant Secretary, VP – Finance & Development


By: /s/ Gregory A. Intemann
Name: Gregory A. Intemann
Title: Treasurer









--------------------------------------------------------------------------------




ISRAEL DISCOUNT BANK OF NEW YORK, as a Lender
By:
/s/ Roy Nachimzon    
Name: Roy Nachimzon
Title: Senior Vice President

By:
/s/ Mali Golan    
Name: Mali Golan
Title: Vice President







--------------------------------------------------------------------------------




BANK LEUMI USA, as the Collateral Agent and a Lender
By:
/s/ Gil Hershman    
Name: Gil Hershman
Title: Vice President

By:
/s/ Eitan Sapir    
Name: Eitan Sapir
Title: Senior Vice President







--------------------------------------------------------------------------------




BANK HAPAOLIM B.M., as a Lender
By:
/s/ Maxine Levy    
Name: Maxine Levy
Title: First Vice President

By:
/s/ Ilana Druyan    
Name: Ilana Druyan
Title: AVP





